Citation Nr: 1732354	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  16-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the failure to file a timely substantive appeal was due to non-receipt of the November 29, 2012 statement of the case (SOC).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Navy from June 1954 to May 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2014 notification letter of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran and his wife offered testimony in support of his claim during a May 2017 videoconference hearing.  A transcript of this hearing is associated with the Veteran's claims file.  At the videoconference hearing, the Veteran's attorney sought, and was granted, a 30-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2016).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.

Also as an initial matter, the record shows that the Veteran was issued a rating decision in April 2017.  The Veteran filed a timely notice of disagreement with that decision in May 2017, but he has not yet been issued an SOC.  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO recently acknowledged the Veteran's NOD and additional action is pending. See June 2017 notice letter to Veteran (acknowledging the receipt of his May 2017 NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  In December 2010, the RO received a timely notice of disagreement concerning a December 2009 rating decision that denied a higher rating for major depressive disorder, bilateral lower extremity peripheral neuropathy, and a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).

2.  The RO issued an SOC on November 28, 2012, which continued to deny the benefits sought.

3.  The SOC was correctly addressed and sent to the Veteran's most recent address of record, and a copy was sent to his attorney; neither copy was returned as undeliverable.

4.  A VA Form 9, substantive appeal, or its equivalent was not received within the prescribed period of time allowed to timely perfect the appeal.


CONCLUSION OF LAW

The presumption of regularity applies, and a timely substantive appeal was not filed as to the November 28, 2012 SOC.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.303, 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The issue of whether the substantive appeal was timely after issuance of an SOC, however, is one in which the law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-43, and cases cited therein (the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  
A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

In the present case, a December 2009 rating decision denied higher ratings for the Veteran's major depressive disorder and bilateral lower extremity peripheral neuropathy, and entitlement to a TDIU.

The RO received a timely NOD for the rating decision in December 2010 and then issued an SOC on November 28, 2012.

A timely filed VA Form 9 or any other document expressing intent to continue with the appeal was not received within 60 days of the SOC dated November 28, 2012.

The Veteran and his attorney contend that neither received a copy of the SOC.

Specifically, the Veteran testified that he had no knowledge of nor did he receive the SOC issued in November 2012.  See page 3 of Hearing Testimony. 

His attorney stated that the RO was sent a letter in July 2012 that requested the status of the Veteran's claim to which there was no response and that a similar letter was sent in December 2013.  It was only after this second request that they were informed that an SOC had been issued and that the period for perfecting the appeal had passed.  See page 3 of Hearing Testimony.  Although a copy of the SOC was requested in January 2015, both the Veteran and his attorney have both reported not receiving it.  See page 4 of Hearing Testimony.

There is a presumption of regularity that provides, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  The mere assertion of non-receipt by an appellant is not enough to establish the clear evidence needed to overcome the presumption of regularity in the mailing of the Board decision.  Davis v. Principi, 17 Vet. App. 29, 37 (2003).  Stated differently, the mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).

In applying this legal principle to the present claim, the presumption of regularity applies to VA's actions following receipt of a claim.

The presumption of regularity with regard to the regular mailing of notice attaches if VA mails notice to the last address of record.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In Davis, the United States Court of Appeals for Veterans Claims (Court) explained that, to rebut the presumption under current case law, the appellant must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses available to the Secretary at the time of the BVA decision.  See 17 Vet. App. 29, at 37.  

The Court reaffirmed the holding of Davis in Boyd v. McDonald, holding that "the presumption of regularity may be rebutted where there is (1) evidence that VA used an incorrect address on the Board mailing, or (2) evidence that the mailing was returned as undeliverable and there were other possible and plausible addresses available to VA at the time of the Board decision."  27 Vet. App. 63, 72 (2014).

"Under the common law mailbox rule, 'if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.'"  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007) (quoting Rosenthal v. Walker, 111 U.S. 185, 193 (1884)). 
Here, the records show that the SOC was sent to the Veteran's current address.  The Veteran testified during his hearing that he has resided at the same address since 2012 and the record shows that this is the same address he had back in December 2009 when his increased rating claims were denied.  Accordingly, the common law mailbox rule applies.

In addition to the SOC being sent to the correct address, the documents in the Veteran's claims file show that neither letter was returned as undeliverable.  Thus, the presumption of regularity is not rebutted.

In support of his claim, the Veteran testified that he checked his mail regularly and that he had no problem receiving mail from VA with the exception of a notice letter from the previous summer informing him of the date of a VA examination.  His wife, however, stated that there were occasions when notice of an appointment or a change in schedule was not received.  The Veteran also testified that he did not recall getting any notification from his attorney regarding the SOC.  See pages 4 to 6 of Hearing Testimony.

As noted previously, assertions of non-receipt made by the Veteran and his attorney is not sufficient to rebut the presumption.  The Board acknowledges that the RO received the attorney's demand for a status update within 30 days of the July 2012 correspondence, and while there was no immediate response, the SOC was sent a few months later.  Neither this nor the subsequent letter sent in December 2013 is clear evidence that VA did not mail the SOC on November 28, 2012.  

VA is not required to "prove" that the Veteran did receive the notice letter; as a matter of law, it is the Veteran who must rebut the presumption of regularity.  He has not met this burden.

The Board understands the arguments presented by the Veteran; however, the law is dispositive.  The law requires that the Veteran must file a timely SOC to perfect his appeal.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104.  For the reasons stated above, the Board finds that the Veteran did not perfect his appeal it in a timely manner.  Accordingly, the claim is denied.


ORDER

A timely VA Form 9, substantive appeal, or its equivalent was not received following the issuance of the November 29, 2012 SOC, and the appeal is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


